      4:19-cv-00984-TMC             Date Filed 05/27/20         Entry Number 21          Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                    FLORENCE DIVISION

Charlene Anita Brown,               )
                                    )
                     Plaintiff,     )
                                    )                      Civil Action No. 4:19-cv-0984-TMC
       v.                           )
                                    )                                     ORDER
Andrew M. Saul, Commissioner of     )
Social Security Administration,1    )
                                    )
                     Defendant.     )
___________________________________ )

        Plaintiff Charlene Anita Brown brought this action pursuant to 42 U.S.C. § 405(g),

seeking judicial review of a final decision of the Commissioner of Social Security

(“Commissioner”) denying her claim for disability insurance benefits (“DIB”). (ECF No. 1).

This matter is before the court for review of the Report and Recommendation (“Report”) of the

United States Magistrate Judge, made in accordance with 28 U.S.C. § 636(b)(1)(B) and Local

Civil Rule 73.02(B)(2)(a) (D.S.C.).            (ECF No. 19).         The Report recommends that the

Commissioner’s decision be affirmed. Id. at 21–22. The magistrate judge notified the parties of

their right to file an objection to the Report. (ECF No. 19-1). On May 19, 2020, Plaintiff filed

notice with the court that she would not be filing objections to the Report. (ECF No. 20).

Consequently, neither party has filed objections to the Report, and the time to do so has now run.



        The Report has no presumptive weight and the responsibility to make a final

determination in this matter remains with this court. See Mathews v. Weber, 423 U.S. 261,

270–71 (1976). In the absence of objections, this court is not required to provide an explanation

1

Andrew M. Saul became the Commissioner of the Social Security Administration on June 17, 2019. Pursuant to Fed.
R. Civ. P. 25(d), Saul should be substituted for Nancy A. Berryhill.
      4:19-cv-00984-TMC         Date Filed 05/27/20      Entry Number 21       Page 2 of 2




for adopting the Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the

absence of a timely filed objection, a district court need not conduct a de novo review, but

instead must only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.” Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315

(4th Cir. 2005).

       After a thorough and careful review of the record under the appropriate standards as set

forth above, the court adopts the Report of the magistrate judge (ECF No. 19), which is

incorporated herein by reference.        Accordingly, the Commissioner’s final decision is

AFFIRMED.

       IT IS SO ORDERED.


                                                     s/Timothy M. Cain
                                                     Timothy M. Cain
                                                     United States District Judge

Anderson, South Carolina
May 27, 2020
